Citation Nr: 0122003	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Legal entitlement to nonservice-connected death pension 
benefits.  

WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased veteran 
who served in the New Philippine Scouts from July 1946 to 
April 1949.  The veteran died in January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 1998, a hearing was held at the RO before a Hearing 
Officer; and in June 2001, another hearing was held at the RO 
before the undersigned.  Transcripts of both hearings are of 
record.  

Although the RO indicated that the appellant's claim seeking 
service connection for the cause of the veteran's death was 
denied as not well-grounded, a careful review of the relevant 
rating action and statement of the case has convinced the 
Board that this claim was actually denied on the merits after 
an examination of all relevant evidence.  The claim for death 
pension benefits was denied as legally insufficient pursuant 
to Sabonis v. Brown, 6 Vet.App. 426 (1994).  

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA and 
implementing regulations, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The appellant was notified by means of statements 
of the case and supplements thereto of the evidence needed to 
substantiate her claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid either claim or that might be pertinent to the 
bases for the denial of either claim.  In fact, the appellant 
has repeatedly indicated that no additional evidence is 
available since all of the physicians who treated the veteran 
during his lifetime, especially those who treated him in the 
years immediately following service, are now deceased.  See, 
e.g., December 1998 transcript at pp. 1-2.  

Furthermore, in view of the Board's determination below that 
the appellant's death pension claim is legally insufficient, 
the VCAA and implementing regulations have no significant 
impact on that portion of the present appeal.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted.  


FINDINGS OF FACT

1.  The evidence establishes, and the appellant does not 
dispute, that the veteran served in the New Philippine Scouts 
from July 1946 to April 1949 pursuant to Section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 (Public 
Law 190 of the 79th Congress).  

2.  The veteran died in January 1983 at the age of 54.  
According to the official Certificate of Death, his death was 
caused by respiratory arrest due to pulmonary tuberculosis 
(PTB).  

3.  PTB is not shown to have been present in service, nor is 
there a diagnosis of active PTB by approved methods within 
three years of the veteran's discharge from active service in 
April 1949.  

4.  There were no service-connected disabilities established 
during the veteran's lifetime.  

5.  A service-connected disability neither caused nor 
contributed to the veteran's death.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.12 (2000).  

2.  Legal eligibility to receive death pension benefits is 
not demonstrated by the evidence.  38 U.S.C.A. § 107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.8(b) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Service 
connection can also be granted for active tuberculosis if it 
becomes manifest to a degree of 10 percent within three years 
of separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(3), 1137 (West 1991 & Supp. 2001).  Additionally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a)(2000).  To establish 
service connection for the cause of a veteran's death, the 
evidence must establish that a service-connected disease or 
injury either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In order to establish entitlement to service connection for 
active PTB subsequently diagnosed by approved methods, there 
must be evidence of activity on comparative study of x-ray 
films showing PTB within the three-year presumptive period.  
38 C.F.R. § 3.371(a)(1).  A diagnosis of active PTB by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show that 
the disease was initially manifested after discharge from 
active service unless confirmed by acceptable clinical, x-ray 
or laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c).  

In the present case, the veteran served in the New Philippine 
Scouts from July 1946 to April 1949.  He died in January 1983 
at the age of 54, and, according to the official Certificate 
of Death, his death was caused by respiratory arrest due to 
PTB.  

Physical examinations of the veteran (including chest x-ray 
studies) in July 1946 upon his entrance into service, and 
again in April 1949 at the time of his discharge from 
service, disclosed no relevant disability and were negative 
for any indication of PTB.  

In October 1956, Dr. H. Maramba wrote to say that he was 
treating the veteran for moderate PTB of the upper left lobe.  
A fluoroscopic report dating from July 1955 was enclosed and 
reflected the same reported findings, although the actual x-
ray films were not submitted.  Neither of these documents 
indicated that the veteran's PTB was active at that time, and 
both dated from more than three years after his discharge 
from service in April 1949.  

Also in October 1956, the veteran indicated on VA Form 8-526, 
Veteran's Application for Compensation or Pension, that he 
had been treated for tuberculosis by Dr. A. Sanchez in 1950; 
by Dr. V. Samson in 1955; and by Dr. Maramba in 1956.  He 
also mentioned the 1955 fluoroscopy.  Letters sent at that 
time by the RO to Drs. Sanchez and Samson requesting that 
they submit detailed statements together with any relevant 
laboratory tests and appropriately certified chest x-ray 
films pertaining to the veteran elicited no response except 
from the veteran, who indicated in a November 1956 letter 
that Dr. Samson did not make any x-ray studies of him in 1950 
and that such studies were not made earlier than 1955.  

The veteran's initial claim seeking service connection for 
PTB was denied by the RO, and this action was affirmed on 
appeal by the Board in September 1957.  

In response to a March 1959 inquiry by the veteran, the RO 
indicated in a letter dated in that same month that, in order 
to have his claim reconsidered, he must submit evidence 
showing that PTB was incurred or aggravated by service.  This 
evidence could include suitably certified chest x-ray films 
taken within three years of the official ending date for 
World War II, July 25, 1947 (which was consistent with the 
law existing at that time).  The veteran was also requested 
by the RO to specify where, when, and by whom he was x-rayed 
at any time during his active service.  

In April 1959, the veteran wrote to inform the RO that, while 
he had never been x-rayed during his period of active 
service, he had been examined by a Dr. Jamias in May 1947 for 
complaints of a slight nocturnal fever and occasional 
episodes of spitting blood.  Subsequent attempts by both the 
veteran and the RO to obtain a detailed statement and/or 
laboratory test results and chest x-ray films from Dr. Jamias 
were entirely unsuccessful.  

In April 1978, the veteran submitted "certified true" 
copies (which were not certified by anyone) of a March 1950 
written statement, medical records dating from February-March 
1950, and a February 1950 chest x-ray report, all signed by 
A. Villanueva, M.D.  The chest x-ray report reflects findings 
of bilateral pulmonary emphysema and a fibrotic infiltration 
in the "right" (crossed out and changed to read "left' in 
another hand and in another color of ink) upper lung.  Dr. 
Villanueva's reported diagnoses at this time included "far 
advanced" PTB, although it is not indicated that this 
process was active at the time.  This diagnosis was also not 
consistent with the reported "minimal" x-ray findings.  Dr. 
Villanueva also indicated that the veteran's prognosis at 
this time was "Bad," although it is now known that he lived 
for another 33 years.  

It is also noteworthy that Dr. Villanueva was not listed by 
the veteran among the physicians who had treated him for PTB 
prior to 1956 on the original application form; and that the 
existence of a February 1950 x-ray report is inconsistent 
with the veteran's prior statement that he had not received 
an x-ray examination prior to 1955.  Even disregarding the 
obvious alteration to the February 1950 x-ray report and the 
internal inconsistencies between the x-ray report and the 
reported diagnoses in 1950, therefore, some degree of 
suspicion attaches to these copies of medical records which 
had not been submitted, or even mentioned, until 28 years 
later.  This suspicion is not alleviated by the fact that all 
attempts to obtain Dr. Villanueva's original 1950 medical 
records and chest x-ray films for the purpose of 
corroboration and review were unsuccessful.  

As indicated above, the veteran died in January 1983 due to 
PTB.  During his lifetime, no service-connected disabilities 
had been recognized.  The appellant's initial claim for VA 
death benefits was not filed until February 1997, more than 
14 years after the veteran's death.  At that time, she 
submitted a copy of a medical certificate dated in August 
1980 indicating that the veteran carried a diagnosis of PTB 
at that time.  

Copies of more medical records and a written statement from 
Dr. Villanueva were received in December 1997.  These 
indicated that a sputum test of the veteran in January 1981 
was positive for TB bacilli and that Dr. Villanueva's 
diagnosis at that time was "minimal" PTB.  Once again, 
attempts by the RO to obtain Dr. Villanueva's original 
medical records or other corroborating material were 
unsuccessful.  

In March 1998, evidence was received from the Veterans' 
Memorial Hospital indicating that the veteran had been 
hospitalized at that facility in October 1976, March 1977, 
and August 1980 for the treatment of "minimal" PTB, 
"activity undetermined."  The last Discharge Summary 
indicated that the veteran had a "known case of PTB since 
1950," but the factual basis for this statement is not 
specified and appears to be nothing more credible than the 
veteran's own verbal history as recounted at that time.  

Material submitted by the appellant in June 1998 included 
Xerox copies of a notation on a private hospital's "In 
Patients [sic] Locator Card" dating from May-June 1982 that 
the veteran carried a diagnosis at that time of minimal 
bilateral PTB; and a Progress Note dating from September 1976 
stating that a chest x-ray showed bilateral minimal exudative 
infiltration.  

Contrary to the appellant's uncorroborated contentions, it is 
indisputable that the veteran did not have PTB while serving 
on active service.  A chest x-ray study taken in April 1949 
in connection with his separation from service was negative 
for any indications of PTB.  It is also important to 
understand that the three-year presumption under 38 C.F.R. 
§ 3.307(a)(3) only applies to active PTB and that evidence of 
activity must be based upon a comparison of several x-ray 
studies dating from within the three-year presumptive period.  
See 38 C.F.R. § 3.371(a)(1).  Such evidence does not exist in 
this case.  

Actual x-ray films dating from the presumptive period have 
not been submitted, and even the dubious February 1950 x-ray 
report by Dr. Villanueva consists of only a single film study 
which does not specify whether the appellant's PTB was active 
or not at that time.  All other medical evidence of record 
concerning the veteran's fatal PTB dates from after April 
1952.  

The uncorroborated contentions advanced by the veteran during 
his lifetime and currently by the appellant are not competent 
to establish the medical fact that the veteran's fatal PTB 
was related to his active service.  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In the absence of competent medical evidence demonstrating by 
approved means (i.e., a series chest of x-ray studies, or 
hospital observation and treatment, etc.) the presence of 
active PTB within three years of the veteran's discharge from 
active service in April 1949, entitlement to service 
connection for the cause of the veteran's death has not been 
established.  The preponderance of the evidence is against 
the claim and it must, therefore, be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  


Legal Eligibility for Death Pension Benefits

The evidence establishes, and the appellant does not dispute, 
that the veteran served in the New Philippine Scouts from 
July 1946 to April 1949 pursuant to Section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (Public Law 190 of 
the 79th Congress).  

Likewise, it is equally clear that this type of military 
service, while qualifying the veteran and his dependents to 
receive VA compensation benefits based upon service-connected 
disability or death (under Chapters 11 and 13 of Title 38, 
United States Code), does not qualify a veteran or his 
dependents to receive pension benefits or death pension 
benefits (under Chapter 15 of Title 38, United States Code).  
See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the 
appeal on this issue must be denied.  



ORDER

As to both issues, the appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

